Citation Nr: 0523776	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  01-09 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of veteran's 
death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION


The veteran served on active duty from December 1944 to April 
1946.  He died in September 1993.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating action issued in 
September 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

In December 2002, the Board ordered that development be 
undertaken by the Board's Evidence Development Unit (EDU) 
under 38 C.F.R. § 19.9(a)(2) (2002).  In May 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) invalidated 38 C.F.R. § 19.9(a)(2), including  
38 C.F.R. § 19.9(a)(2)(ii) (regarding notice to the veteran 
and his representative/attorney of the evidence obtained as a 
result of Board development and the opportunity to respond).  
See also 38 C.F.R. § 20.903 (2002); Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  In DAV, the Federal Circuit Court 
explained that the proper procedure was to permit the RO an 
opportunity to review in the first instance any evidence 
procured as result of Board development.  Id.  In October 
2003, the Board remanded the case to the RO consistent with 
the holding in DAV.  The case is now before the Board for 
further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and applies to all cases pending on 
that date.  It describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  VA issued regulations to implement the VCAA 
in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).  

Similarly, on December 10, 2004, the Veterans Benefits 
Improvement Act of 2004 (VBIA), Pub. L. No. 108-454 (2004) 
(codified at 38 U.S.C.A. § 1112 (West 2002 & Supp. 2005)), 
was enacted.  Section 306(a) of the VBIA adds cancer of the 
bone, brain, colon, lung, and ovary to the statutory list of 
diseases that are presumed to have been incurred or 
aggravated in active service if manifested in a radiation-
exposed veteran.  It codifies into statute amendments VA 
made, effective March 26, 2002, to 38 C.F.R. § 3.309(d) 
(2004).  See 67 Fed. Reg. 3615 (Jan. 25, 2002).  The Board 
observes that when the RO initially denied the claim, lung 
cancer was not a presumptive disease under 38 C.F.R. 
§ 3.309(d).  Thus, both of these statutory changes may affect 
the resolution of the appellant's claim.  

Service Connection for Cause of Death

The appellant claims that the veteran was exposed to 
radiation in service, leading to the development of lung 
cancer, a radiogenic disease, which caused his death.  The 
veteran's certificate of death lists the immediate cause of 
death as lung cancer with hydrothorax.  

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303 (2004).  Further, if a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F. 3d 1039, 
1042 (Fed. Cir. 1994) (proof of direct service connection 
entails proof that exposure during service caused the malady 
that appears many years later).  Certain chronic 
disabilities, such as malignant tumors (cancer), will be 
presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

Certain types of cancer shall be service-connected if it 
becomes manifest in a radiation-exposed veteran, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.  38 C.F.R. § 3.309(d)(1), (2).  The term 
radiation-exposed veteran means a veteran who, while serving 
on active duty, participated in a radiation-risk activity.  
38 C.F.R. § 3.309(d)(3)(i).  The term radiation-risk activity 
means the occupation of Hiroshima or Nagasaki, Japan by U.S. 
forces during the period beginning on August 6, 1945 and 
ending on July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii)(B).  The 
term occupation of Hiroshima or Nagasaki, Japan by U.S. 
forces means official military duties within 10 miles of the 
city limits of either Hiroshima or Nagasaki, Japan which were 
required to perform or support military occupation functions 
such as occupation of territory, control of the population, 
stabilization of the government, demilitarization of the 
Japanese military, rehabilitation of the infrastructure, or 
deactivation and conversion of war plants or materials.  38 
C.F.R. § 3.309(d)(3)(vi).

In all claims where it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 
3.309, and it is contended the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and nature of the radiation dose(s).  
When dose estimates provided are reported as a range of doses 
to which a veteran may have been exposed, exposure at the 
highest level of the dose range reported will be presumed.  
38 C.F.R. § 3.311(a)(1) (2004).  In all claims based on 
participation in the American occupation of Hiroshima or 
Nagasaki, Japan prior to July 1, 1946, dose data will be 
requested from the U.S. Department of Defense.  38 C.F.R. 
§ 3.311(a)(2)(ii).

When it is determined that (i) a veteran was exposed to 
ionizing radiation as a result of participation in the 
occupation of Hiroshima or Nagasaki, Japan from September 
1945 until July 1946; (ii) that he subsequently developed a 
radiogenic disease (one that may be induced by ionizing 
radiation, including lung cancer); and (iii) that lung cancer 
first became manifest 5 years or more after exposure, before 
its adjudication the claim will be referred to the VA Under 
Secretary for Benefits for further consideration.  If any of 
the foregoing three requirements has not been met, it shall 
not be determined that a disease has resulted from exposure 
to ionizing radiation under such circumstances.  38 C.F.R. § 
3.311(b).

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2004); Ruiz v. Gober, 10 Vet. App. 352 (1997).  

In support of her claim, the appellant furnished several 
photographs that the veteran took while stationed in Japan 
with Company G, 126th Infantry Regiment, 32d Infantry 
Division.  She contends that these photographs were of the 
devastation at Hiroshima/Nagasaki, which the veteran's unit 
was sent to occupy, and that his duties were to safeguard 
property and to police the two cities to prevent looting and 
further loss of life.  A June 1998 report from the Defense 
Special Weapons Agency (DSWA) revealed that a review of Army 
historical records confirmed the veteran's present in the 
Hiroshima area during the American occupation of Japan.  The 
veteran was released from his assignment with Company G, 
126th Infantry Regiment at Kokura (located approximately 90 
miles from Hiroshima) on February 22, 1946 and transferred to 
Tokyo for return to United States, noting that the veteran 
would most likely have traveled by train through Hiroshima.  
A scientific dose reconstruction indicates that an eight-hour 
visit to Hiroshima Ground Zero as early as October 7, 1945 
(the day of occupation force arrival at that city), resulted 
in a calculated dose of less than 0.001 rem.  In a June 1999 
opinion from the Under Secretary for Health concerning the 
relationship between the veteran's death and his exposure to 
radiation in service, the Chief Public Health and 
Environmental Hazards Officer calculated that exposure to 
34.82 rads or less at age 24 in a known, regular smoker 
provided a 99 percent credibility that the veteran's lung 
cancer was not related to radiation exposure.  Based on the 
veteran's dose estimate of 0.001 rem exposure, it was 
unlikely that his lung cancer could be attributed to his 
exposure to ionizing radiation in service.  As a result, in a 
July 1999 statement, the Director of the Compensation and 
Pension Service opined that there is no reasonable 
possibility that the veteran's death from lung cancer was the 
result of such exposure.

In a March 1998 statement, the veteran's treating physician 
indicated that there is really no way that he could make a 
decision on whether or not the veteran's cancer could be 
related to atomic exposure in Japan, although it is generally 
known that if one has an unusual exposure to any ionizing 
radiation, then this predisposes one to various cancers in 
various organ systems.  He added that the biggest risk for 
lung cancer in adult men in our society has been cigarette 
smoking, but he guessed that the two could be additive.  He 
stated that he did not have any information on the amount of 
exposure, if any, that the veteran had to radiation.  

In compliance with the October 2003 remand, VA attempted to 
obtain missing private medical records.  In a February 2004 
response, Taylor Regional Hospital indicated that, although 
the veteran was located in their system, there was no 
information for the date of service specified as records are 
destroyed after 10 years.  A letter to the Radiology 
Associates of Macon was returned as undeliverable in February 
2004.  No responses were received from Drs. H. L. and J. B.  
In an October 2004 statement, the appellant indicated that 
Dr. J. B. was deceased, that Dr. Z. J.'s office had destroyed 
files they had at one time, and that Dr. H. L. had relocated 
his practice and that she had been unable to locate him.  The 
record does include some treatment records from Dr. Z. J.  
The RO also obtained an April 2003 response from the Defense 
Threat Reduction Agency (DTRA) to a request to confirm 
whether the official duties of the veteran's unit involved 
the occupation of Hiroshima within 10 miles of the city 
limits.  DTRA indicated that the veteran's unit was stationed 
in the vicinity of Kokura, Japan, which is approximately 90 
miles southwest of Hiroshima.  The agency added that, at this 
distance, his unit was not involved in the occupation of 
Hiroshima as defined in 38 C.F.R. § 3.309.  

The Board observes that various Internet sites dealing with 
the occupation of Japan and the history of the 32d Infantry 
Division of which the 126th Infantry Regiment was a part 
reflect that, on October 14, 1945, the 32d Infantry Division 
disembarked at the Japanese port of Sasebo on the island of 
Kyushu until it was officially inactivated in February 1946 
and that, on October 24, 1945, the division opened its 
command post in Fukuoka and the 126th Infantry Regiment 
patrolled east and south throughout Fukuoka and Oita 
Prefectures.  Basically, the job was to supervise the 
demobilization and disarmament of the Japanese armed forces 
in the division's area and to act as a surveillance force and 
to facilitate the repatriation of foreigners.  
(http://ajrp.awm.gov.au/ajrp/remember.nsf/pages/NT000029CE/op
enDocument and 
http://www.nps.gov/wapa/indepth/extContent/usmc/pcn-190-
003143-00/sec3a.htm).

With respect to the dosage information provided by DSWA 
(DTRA's predecessor) in 1998, a May 8, 2003 report from the 
National Academy of Sciences/National Research Council 
(NAS/NCR) found that the methodology used by DTRA for 
estimating radiation doses underestimated the upper bounds of 
the dose.  The affected cases involve veterans who were 
confirmed or assumed participants in U.S. atmospheric nuclear 
testing and in the post-war occupation of Hiroshima and 
Nagasaki.  Thereafter, DTRA devised new methods for 
reconstructing dose estimates.  Under these circumstances, 
the Board finds that a reconstructed dose estimate should be 
obtained from the DTRA.  When asking for a new estimate, VA 
should attach, and ask that DTRA consider the information 
contained in, copies of the appellant's various statements 
concerning the veteran's duties while stationed in Japan and 
copies of the information provided at the above websites 
about the 126th Infantry Regiment and the 32d Infantry 
Division pertaining to the occupation and patrolling of the 
Island of Kyushu, where the Nagasaki, Fukuoka and Oita 
Prefectures are located.

As of June 9, 1998, the Board observes that 38 C.F.R. § 3.300 
(2004) bars service connection for disabilities claimed to be 
due to use of tobacco products during service.  But the 
appellant's claim in this case was initiated in September 
1997.  It does not appear that the RO properly considered the 
appeal under the law and regulations existing before June 9, 
1998, as such a remand is necessary and for compliance with 
the notice and duty to assist requirements of the VCAA.  In 
particular, the RO must advise the appellant of what she 
needs to establish service connection for the cause of the 
veteran's death if she is claiming it is due to nicotine 
dependence and/or a disorder secondary to tobacco use in 
service.

With regard to tobacco use, the VA General Counsel issued a 
precedent opinion in January 1993 that clarified when 
benefits may be awarded based upon tobacco use in service.  
See VAOPGCPREC 2-93 (Jan. 13, 1993).  The General Counsel 
concluded that, if it is determined that a veteran incurred a 
disease or injury as a result of tobacco use in the line of 
duty in the active military, naval, or air service, service 
connection may be established for disability or death 
resulting from that disease or injury, even if the disease or 
injury does not become manifest until after discharge from 
service.  As to the question of whether nicotine dependence 
per se may be considered a disease or injury for VA 
disability compensation purposes, the General Counsel 
deferred to the Board's evaluation of the matter.  The 
General Counsel held that such a determination "is 
essentially an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles 
relating to that condition."  Id.

The VA General Counsel revisited issues pertaining to tobacco 
use and nicotine dependence in May 1997.  See VAOPGCPREC 19- 
97 (May 13, 1997).  Referring to a memorandum issued by the 
VA Under Secretary for Health earlier that same month--to the 
effect that nicotine dependence may be considered a "disease" 
for VA compensation purposes--the VA General Counsel 
indicated that, assuming VA adjudicators adopted the Under 
Secretary's conclusion that nicotine dependence may properly 
be considered a disease, then two questions would remain to 
be answered by adjudicators evaluating a claim for benefits 
for tobacco-related disability secondary to nicotine 
dependence under 38 C.F.R. § 3.310(a): (1) whether the 
veteran acquired a dependence on nicotine during service; and 
(2) whether nicotine dependence which arose during service 
may be considered the proximate cause of disability occurring 
after service.  The General Counsel indicated that whether a 
veteran was dependent on nicotine is a medical issue, and 
stated that, in making determinations on proximate cause, 
adjudicative personnel must consider whether there is a 
supervening cause of the claimed disability, which severs the 
causal connection to the service-acquired nicotine 
dependence.  It was noted that such supervening causes could 
include sustained full remission of the service-related 
nicotine dependence and subsequent resumption of the use of 
tobacco products, creating a de novo dependence, or exposure 
to environmental or occupational agents.  See Davis v. West, 
13 Vet. App. 178 (1999).

In addition, the Board notes that nicotine dependence is 
considered to be a mental disorder.  AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 243 (4th ed. 1994) (DSM-IV).  It is a maladaptive 
pattern of nicotine use leading to significant impairment or 
distress manifested by three or more of the following 
criteria at any time in the same twelve-month period: (1) 
tolerance, as manifested by the absence of nausea, dizziness, 
and other characteristic symptoms despite use of substantial 
amounts of nicotine or a diminished effect observed with 
continued use of the same amount of nicotine-containing 
products; (2) withdrawal, marked by appearance of four or 
more of the following signs within twenty-four hours of 
abrupt cessation of daily nicotine use or reduction in the 
amount of nicotine used: (a) dysphoric or depressed mood; (b) 
insomnia; (c) irritability, frustration, or anger; (d) 
anxiety; (e) difficulty concentrating; (f) restlessness; (g) 
decreased heart rate; or (h) increased appetite or weight 
gain; or by use of nicotine or a closely related substance to 
relieve or avoid withdrawal symptoms; (3) use of tobacco in 
larger amounts or over a longer period than was intended; (4) 
persistent desire or unsuccessful efforts to cut down or 
control nicotine use; (5) devotion of a great deal of time in 
activities necessary to obtain (e.g., driving long distances) 
or use (e.g., chain smoking) nicotine; (6) relinquishment or 
reduction of important social, occupational, or recreational 
activities because of nicotine use (e.g., giving up an 
activity which occurs in smoking-restricted areas); and (7) 
continued use of nicotine despite knowledge of having a 
persistent or recurrent physical or psychological problem 
that is likely to have been caused or exacerbated by 
nicotine.  Id. at 181.  In addition, DSM-IV, at 180, 
indicates that sustained full remission is achieved when none 
of the above criteria for nicotine dependence has been met 
for twelve months or longer.  See VAOPGCPREC 19-97.

The Board also notes that, in view of the medical opinion 
offered by the veteran's private physician, suggesting a 
possible relationship between the veteran's tobacco use 
and/or exposure to radiation and his lung cancer, the duty to 
assist requires that VA obtain a medical opinion to address 
the relationship, if any, between the veteran's lung cancer 
and nicotine dependence, smoking, or exposure to radiation in 
service.  In this regard, the RO should refer the claims file 
to an appropriate specialist(s) to identify whether the 
veteran had nicotine dependence and the etiology of his lung 
cancer.  After reviewing the claims file, the specialist(s) 
is to offer a medical opinion as to whether it is at least as 
likely as not that the veteran's lung cancer was incurred in 
service, in particular whether the veteran developed nicotine 
dependence during service, and whether such dependence or 
nicotine use during service resulted in his lung cancer or 
whether his lung cancer was due to exposure to radiation in 
service.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2004)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant: (1) about the 
information and evidence that is 
necessary to substantiate entitlement to 
the cause of the veteran's death if she 
contends that her husband's death was due 
to nicotine dependence or a disorder 
secondary to tobacco use in service; and 
(2) request that she provide any evidence 
in her possession that pertains to her 
claim that she has not already submitted.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  VA should obtain a revised dose 
estimate from the Defense Threat 
Reduction Agency (DTRA), to be prepared 
under DTRA's revised methodology.  VA 
should attach copies of the appellant's 
various statements concerning the 
veteran's duties while stationed in Japan 
and copies of the information provided at 
the listed websites about the 126th 
Infantry Regiment and the 32d Infantry 
Division pertaining to the occupation and 
patrolling of the Island of Kyushu, where 
the Nagasaki, Fukuoka and Oita 
Prefectures are located.  When a revised 
radiation dose estimate has been 
obtained, VA should confirm that the 
revised estimate takes into account the 
appellant's contentions and the Internet 
history that the veteran's regiment 
patrolled the Island of Kyushu from the 
middle of October 1945 through the middle 
of February 1946 and travel from Kyushu 
to Tokyo immediately prior to the 
veteran's return to United States.  If 
the revised radiation dose estimate does 
not explicitly take into account the 
veteran's detailed contentions concerning 
radiation exposure, VA should request 
that the DTRA provide a revised dose 
estimate that does so.  Thereafter, VA 
should comply with the remaining 
provisions of 38 C.F.R. § 3.311, 
including referral to the Under Secretary 
for Benefits, if appropriate.  

3.  After completion of 1 and 2 above, VA 
should make arrangements for the 
veteran's claims file and this remand to 
be reviewed by an appropriate 
specialist(s), and the report(s) should 
so indicate, to identify, clarify the 
nature, time of onset, and etiology of 
any nicotine dependence and/or the lung 
cancer, which led to the veteran's death.  
The examination report(s) should include 
a history of the veteran's nicotine use.  
On the basis of a thorough review of the 
file, including all material received 
pursuant to this remand, the 
specialist(s) should provide explicit 
responses to the following questions:

(a) Did the veteran have nicotine 
dependence?  

(b) For the veteran's diagnosed lung 
cancer and nicotine dependence, if 
identified, the specialist(s) should 
determine the etiology.  The 
specialist(s) should offer an opinion as 
to whether it is at least as likely as 
not (50 percent or more probability) that 
(1) the veteran developed nicotine 
dependence due to tobacco use in service; 
and (2) whether his lung cancer was 
attributable to military service, to 
include tobacco use during military 
service, nicotine dependence, or exposure 
to radiation in service.  In making a 
determination on whether nicotine 
dependence was the proximate cause of the 
veteran's lung cancer after service, the 
specialist must discuss: 1) the 
likelihood that tobacco use, caused by 
any service-related addiction, led to or 
made worse his diagnosed lung cancer, and 
(2) whether there was a supervening cause 
of the veteran's lung cancer, which cause 
is viewed as severing the connection to 
any service-acquired nicotine dependence 
(such supervening causes could include 
sustained full remission of the service-
related nicotine dependence and 
subsequent resumption of the use of 
tobacco products, creating a de novo 
dependence, or exposure to environmental 
or occupational agents).  If it is 
determined that there is no relationship 
to military service, the examiner should 
expressly say so and give the rationale 
for such opinion.  

The examiner(s) should clearly outline 
the rationale for any opinion expressed 
and discuss the various dose estimates in 
the claims file.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

4.  After completion of the above 
development, VA should readjudicate the 
appellant's claim for service connection 
for the cause of the veteran's death on a 
direct or presumptive basis, to include 
as due to exposure to ionizing radiation, 
nicotine dependence, or smoking in 
service.  If the determination remains 
adverse, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until she is so informed.
The purposes of this remand are to comply with due process of 
law and to further develop the claim.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


